DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected because claim 3 recites “wherein the pharmaceutically acceptable is chloride salt.” The metes-and-bounds of the claim are unclear because it is not known what is meant by “the pharmaceutically acceptable is chloride salt.” In an effort to expedite prosecution, it is noted the following amendment to claim 3 would obviate this rejection: “wherein the peptide is in the form of a pharmaceutically acceptable  chloride salt.”
Claim 4 is rejected because claim 3 recites “wherein the pharmaceutically acceptable is acetate salt.” The metes-and-bounds of the claim are unclear because it is not known what is meant by “the pharmaceutically acceptable is acetate salt.” In an effort to expedite prosecution, it is noted the following amendment to claim 4 would obviate this rejection: “wherein the peptide is in the form of a pharmaceutically acceptable  acetate salt.”

Claim 15 is rejected because claim 15 recites “wherein the pharmaceutically acceptable is chloride salt.” The metes-and-bounds of the claim are unclear because it is not known what is meant by “the pharmaceutically acceptable is chloride salt.” In an effort to expedite prosecution, it is noted the following amendment to claim 15 would obviate this rejection: “wherein the peptide is in the form of a pharmaceutically acceptable  chloride salt.”

Claim 16 is rejected because claim 16 recites “wherein the pharmaceutically acceptable is acetate salt.” The metes-and-bounds of the claim are unclear because it is not known what is meant by “the pharmaceutically acceptable is acetate salt.” In an effort to expedite prosecution, it is noted the following amendment to claim 16 would obviate this rejection: “wherein the peptide is in the form of a pharmaceutically acceptable  acetate salt.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 19, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1-4, 19, and 20 are directed to natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: recited peptides that are not “markedly different” than peptide sequences found in nature (claims 1-4, 19, and 20) and compositions comprising recited peptides, water, and buffer that are not markedly different than peptide sequences, water, and buffer found in nature (claim 20). The examiner acknowledges that compositions comprising adjuvant and recited peptide sequences (claims 5-13), pegylated peptide sequences (claims 14-17), and recited peptide sequences comprising a D-amino acid (claim 18) are markedly different than products found in nature. However, in addition to water and “buffer” (as recited by claim 20), the examiner takes the position that recited peptide sequences in the form of a pharmaceutically acceptable salt (of claims 1-4, 19, and 20) are not markedly different than the sequence found in nature. Further, the examiner takes the position that producing the recited peptide by solid phase peptide synthesis or by a yeast cell or by a bacterial cell expression system (as recited by claim 19) does not render a peptide markedly different than the sequence found in nature. Claims 1-4, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. Therefore, in the instant case, claims 1-4, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (“Step 2B”). 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10335475 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite methods using compositions encompassed by the instant claims - including compositions comprising a peptide consisting of SEQ ID NO:113 and including such compositions comprising recited adjuvants. The patent further defines such peptides as including those being in the form of a pharmaceutically acceptable salt, such as chloride or acetate salt (see: “The term “peptide” shall include salts of a series of amino acid residues…Preferably, the salts are pharmaceutically acceptable salts of the peptides, such as, for example the chloride or acetate (trifluoroacetate) salts.” at lines 13-19 of column 62 of the patent). The patent claims further recites said compositions including virosomes, which are capable of functioning as a carrier (as recited by instant claim 5). As recited by instant claim 19, peptides of patent claims are indistinguishable from peptides produced by solid phase peptide synthesis or produced by a yeast cell or bacterial cell expression system. 

Claims 1-13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10335475 B2 in view of Tumaini et al (Cytotherapy, 2013, 15: 1406-1415) and Laport et al (Blood, 2003, 102(6): 2004-2013), as evidenced by the package insert for Plasma-Lyte A (downloaded 10/27/22, https://www.drugs.com/pro/plasma-lyte-a.html). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite methods using compositions encompassed by the instant claims - including compositions comprising a peptide consisting of SEQ ID NO:113 and including such compositions comprising recited adjuvants. The patent further defines such peptides as including those being in the form of a pharmaceutically acceptable salt, such as chloride or acetate salt (see: “The term “peptide” shall include salts of a series of amino acid residues…Preferably, the salts are pharmaceutically acceptable salts of the peptides, such as, for example the chloride or acetate (trifluoroacetate) salts.” at lines 13-19 of column 62 of the patent). The patent claims further recites said compositions including virosomes, which are capable of functioning as a carrier (as recited by instant claim 5). As recited by instant claim 19, peptides of patent claims are indistinguishable from peptides produced by solid phase peptide synthesis or produced by a yeast cell or bacterial cell expression system. Regarding claim 20, one would be motivated with an expectation of success to perform the claimed method wherein the administered T-cell cell-containing compositions of the patent method are administered in an aqueous solution comprising plasmalyte A because Tumaini et al and Laport et al both teach T cell-containing compositions are administered in plasmalyte A (page 1408 of Tumaini et al and page 2006 of Laport et al, in particular). As evidenced by the package insert for plasmalyte A, plasmalyte A of Tumaini et al and Laport et al comprises water and magnesium chloride (buffer). 

Allowable Subject Matter
Claims 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642